           Case 1:18-cv-02242-RMC Document 6 Filed 11/20/18 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
MASHPEE WAMPANOAG TRIBE,            )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )      Case No. 1:18-cv-2242-RMC
                                    )
RYAN ZINKE in his official capacity )
as Secretary of the Interior, and   )
UNITED STATES DEPARTMENT            )
OF THE INTERIOR,                    )
                                    )
      Defendants.                   )
___________________________________ )

               UNOPPOSED MOTION FOR EXTENSION OF TIME

      Defendants Ryan Zinke and the United States Department of the Interior

hereby move the Court for a thirty-one day enlargement of time, up to and including

January 9, 2019, for Defendants to answer or otherwise respond to Plaintiff

Mashpee Wampanoag Tribe’s complaint (ECF No. 1). In support of this motion,

Defendants state as follows:

      1.      Plaintiff filed its complaint on September 27, 2018 (ECF No. 1), and

served the United States Attorney for the District of Columbia on October 10, 2018

(ECF No. 4). Defendants’ answer or other response to Plaintiff’s complaint is

therefore due December 9, 2018.

      2.      Pursuant to LCvR 7(m), the undersigned counsel has conferred on this

motion with counsel for Plaintiff, who indicated that Plaintiff consents to the

extension of time.
           Case 1:18-cv-02242-RMC Document 6 Filed 11/20/18 Page 2 of 3



      3.      Plaintiff’s complaint is 19 pages long and requires analysis of

numerous complex issues and investigation into extensive factual background.

      4.      The undersigned counsel entered on duty with the United States

Department of Justice on October 15, 2018, and needs additional time to prepare

Defendants’ answer or other response to the complaint.

      5.      In addition, Interior leadership and other agency personnel need

additional time to help prepare and review Defendants’ responsive filing.

      6.      No other extensions have been granted to Defendants. The requested

extension will not impact previously set deadlines or prejudice the parties, and is

made in good faith.

      Respectfully submitted on this 20th day of November, 2018.


                                        JEAN WILLIAMS
                                        Deputy Assistant Attorney General
                                        Environment & Natural Resources Division


                                        /s/ Sara E. Costello
                                        SARA E. COSTELLO
                                        Trial Attorney
                                        United States Department of Justice
                                        Environment & Natural Resources Division
                                        Natural Resources Section
                                        P.O. Box 7611
                                        Washington, DC 20044-7611
                                        Tel: 202-305-0484
                                        Fax: 202-305-0506
                                        Email: sara.costello2@usdoj.gov
        Case 1:18-cv-02242-RMC Document 6 Filed 11/20/18 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that on November 20th, 2018, a copy of the foregoing was

filed through the Court’s CM/ECF management system and electronically served on

counsel of record.



                                                   /s/ Sara E. Costello
                                                   Sara E. Costello
                                                   Trial Attorney
